*574MEMORANDUM *
Plaintiffs-Appellants appeal the district court’s order issuing a stay pursuant to Colorado River Water Conservation District. v. United States, 424 U.S. 800, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976). We affirm.
The district court did not abuse its discretion given that a jury verdict had been reached in the parallel state court proceedings, that the claims arise under state law, and that the state court proceedings were adequate to protect the interests of the parties. See Nakash v. Marciano, 882 F.2d 1411, 1413-15 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.